 

Case 7:19-mj-02564 Document1 Filed on 10/22/19 in TXSD Page 1 of 2—

AO 91 (Rev. 08/09) Criminal Complaint

@M Distro ot CO
UNITED STATES DISTRICT COURT FILS CF Tex
/ for the | . | OCT 22 2019

Southern District of Texas

 

David y Bradiey Clerk

 

United States of America -)
Marco Antonio ROSALES-Herrera (YOB:1965, Mexico) ) — Ca8¢ No. M- / q- Z56 -AK
Jaime ORTIZ-Murillo (YOB: 1968, Mexico) :
)
Defendant(s)
‘CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief..

 

 

On or about the date(s) of October 20, 2019. . in the county of Hidalgo in the
Southern District of Texas ___, the defendant(s) violated:
Code Section Offense Description
31 U.S.C. § 5332 ___ Knowingly and intentionally attempt to evade this currency reporting

‘ requirement, under section 5316, by concealing more than
$10,000.00 in currency or other monetary instruments to wit; $29,834.00 in
the defentant's possession, and attempting to transport such currency or
monetary instruments from a place outside the United States, to wit; Morelia,
Mexico, to a place within the United States, to wit; McAllen, Texas.

This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

¥ Continued on the attached sheet. | . - |
hypo Auch VM ly eS
[0 Loo 4 | | Complainant’s signature

Shane Petrosky, HSI Special Agent
Printed name and title

 

 

Sworn to before me and signed in my presence.

Date: 10/22/2019 E25 tn ZL Ce $C) SG

Judge’s signature

 

City and state: McAllen, Texas U.S. Magistrate Peter E. Ormsby

Printed name and title

 
Case 7:19-mj-02564 Document 1 Filed on 10/22/19 in TXSD_ Page 2 of 2

ATTACHMENT A

On October 20, 2019, United States Customs and Border Protection Officer. (CBPO) A. Robledo
was conducting inbound inspections as part of his duties at the McAllen International Airport. —
The CBPO encountered a 1979 PAY?2 aircraft bearing Mexican tail number XBSOR arrive from
Mexico with a pilot and passengers Marco Antonio ROSALES-Herrera, Jaime ORTIZ-Murillo, |
and Yunuen AGUILAR-Leon. .

During the aircraft inspection, CBPO. Robledo received a negative oral declaration for currency
or monetary instruments in excess of $10,000.00, weapons, and ammunition from all passengers. -
After the aircraft inspection, CBPO C. Gonzalez obtained a second declaration from AGUILAR- |
Leon and she declared $9,800 United States Dollars (USD) in $100 denominations. After CBPO
requested proof of ownership, ROSALES-Herrera eventually stated the currency held by
AGUILAR-Leon belonged to him as well as an additional $9,960 USD concealed in his bag and
wallet. ORTIZ-Murillo overheard the discussion and then declared $10,083 USD as his own
currency. A total of $29,834 was located on all three passengers and they v were transported to the
Hidalgo Port of Entry (POE Hidalgo).

Homeland Security Investigations (HSI) Special Agents (SA) were advised of the situation and
responded to the POE Hidalgo to interview each passenger separately. During independent
interviews, AGUILAR-Leon stated the money belonged to ROSALES-Herrera and he asked her
to hold it for him, but she did not know why. ORTIZ-Murillo stated the currency in his .
possession was his and it did not belong to anyone else although he carried a stack of $100
denominations in one pocket totaling approximately.$9,600 and the remainder in a separate
pocket. ROSALES-Herrera immediately claimed all responsibility and stated before arriving to
the United States, he gave AGUILAR-Leon and ORTIZ-Murillo each $9,800 USD of his own
money in $100 USD denominations to hold in order to avoid currency reporting requirements of
- currency in excess of $10,000. ROSALES-Herrera stated his travel companions claimed the
currency was their own in attempt to protect him. ROSALES-Herrera further stated he
previously crossed currency into the United States in the same manner and was issued a fine by
. CBP.
